DETAILED ACTION
	Claims 1-22 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on July 29, 2021 has been acknowledged and has been entered into the instant application file.
Previous Claim Rejections - 35 USC § 102
Claim 23 was previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patil et al. (Tetrahedron Letters, 2016, 3100-3104, available online June 2, 2016).
	The claim has been cancelled, and the rejection is withdrawn.
Conclusion
	Claims 1-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626